Citation Nr: 0906714	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right knee, rated as 20 percent disabling for the period 
beginning July 23, 2004, with a temporary 100 percent rating 
for surgical treatment necessitating convalescence for the 
period between June 19, 2006, and August 1, 2006. 

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

3.  Entitlement to service connection for a disc protrusion 
of the cervical spine. 

4.  Entitlement to service connection for left knee 
osteoarthritis. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served in a National Guard unit and was ordered 
to active duty in June 1994.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which, in pertinent part, denied entitlement to a rating in 
excess of 10 percent for right knee arthritis and denied 
entitlement to service connection for lumbar spine, cervical 
spine, and left knee disabilities.

The Veteran failed to report for a hearing before the Board 
at the RO in January 2009.  Accordingly, the request for a 
hearing, is deemed withdrawn. 38 C.F.R. § 20.703(d) (2008).

The issue of entitlement to an increased rating for right 
knee arthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current degenerative disc disease of the 
lumbar spine is not etiologically related to a service 
connected disease or injury.

2.  The Veteran's current disc protrusion of the cervical 
spine is not etiologically related to a service connected 
disease or injury.

3.   The Veteran's current left knee osteoarthritis is not 
etiologically related to a service connected disease or 
injury.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006 & 2008).

2.  A disc protrusion of the cervical spine is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

3.  Left knee osteoarthritis is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

In a letter issued in August 2004, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection, including on a secondary basis.  Specifically, 
the Veteran was informed that he should submit medical 
evidence showing a connection between his service-connected 
right knee arthritis and his claimed lumbar spine, cervical 
spine, and left knee disabilities.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the September 2008 SSOC.  Therefore, any timing deficiency 
has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

The Veteran was provided a VA examination in August 2004 in 
response to his claims for entitlement to secondary service 
connection.  The medical opinion rendered by the August 2004 
examiner was made without review of the claims folder, 
including the Veteran's service treatment records.  The Court 
has rejected medical opinions as "immaterial" when there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the Veteran); but see 
Nieves-Rodriguez v. Peake, No. 06-3012 (U.S. Vet. App. Dec. 
1, 2008) (private physicians' failure to review claims file 
does not automatically render their opinions without 
probative value).

An additional VA examination is not warranted in this case.  
As discussed below, the Board has determined that the history 
reported by the Veteran regarding the etiology and onset of 
his claimed disabilities is not credible.  An examination is 
only required when there is competent and credible evidence 
that the claimed disability may be related to service.  The 
Veteran's statements do not serve to trigger the duty to 
provide an examination or obtain an opinion.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay 
statements were not rendered insufficient by the absence of 
confirming medical evidence, but that the evidence could 
serve to support a finding that lay statements were not 
credible).  Therefore, the duty to assist does not require 
that VA provide the Veteran with an examination or medical 
opinion in response to his claims for service connection. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability. Allen v. 
Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of non-service-connected 
disabilities. Any increase in severity of 
a non-service-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the non-service-connected disease, will 
be service connected. However, VA will 
not concede that a non-service-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the non-service-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the non-service-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 
38 C.F.R. § 3.310(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his current degenerative disc 
disease of the lumbar spine, disc protrusion of the cervical 
spine, and left knee osteoarthritis were incurred as a result 
of his service-connected right knee injury with resultant 
arthritis.  

Service treatment records show that the Veteran injured his 
right knee in June 1994 while carrying a safe up a flight of 
stairs during a deployment on active duty.  He was diagnosed 
with a meniscal tear in July 1994, and reportedly underwent a 
meniscectomy in August 1994.  In October 1993, he was seen 
with a complaint of right knee pain, he apparently reported 
that the right knee injury had occurred in April 1993.  In 
April 1998, a line of duty determination was prepared, 
reportedly without the Veteran's medical records.  It was 
repeated, in apparent error that the knee injury had occurred 
in April 1993 with surgery in August 1993.

The service treatment records contain no complaints or 
findings referable to disability of the lumbar or cervical 
spine or left knee.

In January 2000, the Veteran was seen at Ocean Orthopedic 
Associates with a complaint of right knee pain.  He reported 
a torn right meniscus in service, from which he had never 
fully recovered and an on-the-job injury to that knee.  There 
were no reports of lumbar, cervical, or left knee disability.

In his initial claim for VA benefits submitted in January 
2001, the Veteran reported that his right knee disability had 
begun in August 1992.  He made no mention of cervical, lumbar 
or left knee disability.  

While the Veteran has reported that he experienced neck and 
low back pain several days after his initial right knee 
injury and left knee pain following his right knee surgery, 
service treatment records are negative for evidence of 
treatment or complaints of a lumbar or cervical spinal injury 
or a left knee condition.  

The earliest medical evidence of a disability of the lumbar 
or cervical spine is dated in February 2004, when the Veteran 
complained of pain in his back to his private physician.  He 
attributed the pain to a workman's compensation injury at 
work four years prior.  March 2004 MRIs showed a left disc 
protrusion of the cervical spine and degenerative disc 
disease in the lumbar spine.  

In April 2004, the Veteran underwent a private neurological 
consultation and again reported that his neck and low back 
symptoms first began five years ago when he injured his back 
at work when he caught a 200 pound object from falling on 
another person.  The diagnosis was low back and neck pain 
with radiating pain to the left extremity due to multilevel 
disc protrusions. 

In July 2004, he initially claimed service connection for 
left knee, back, and neck disabilities.

During a physical therapy session to treat his back pain in 
October 2004, the Veteran again stated that his cervical and 
low back pain dated from a work injury five to six years 
prior when he had caught a falling 200 lb object.  He stated 
that he had experienced intermittent pain since that time.  

Upon VA examination in August 2004, the Veteran reported that 
he developed pain in his neck and back the day after he 
injured his right knee carrying a safe in 1992.  Regarding 
his left knee disability, he stated that his pain began soon 
after his right knee surgery.  Following a physical 
examination and review of the Veteran's private medical 
records, the examiner diagnosed disc degenerative disease of 
the lumbar spine with radicular symptoms and a disc 
protrusion by MRI of the cervical spine.  He also noted mild 
objective symptoms upon testing in the left knee that 
evidenced mild osteoarthritis.  

The examiner opined that the Veteran's left knee, back, and 
cervical spine conditions were not related to his service-
connected right knee arthritis, but also noted that the 
Veteran's service records were not available and he therefore 
could not determine whether the Veteran complained of spinal 
or knee pain following his initial right knee injury.  The 
examiner's rationale for his opinion was the determination 
that the Veteran had only mechanical back pain and there was 
no evidence of cervical spine pathology during the 
examination.  

In essence, the only evidence in support of the Veteran's 
claim for service connection for his spinal disabilities and 
a left knee condition are his own statements.  

While the Veteran is competent to report when his symptoms 
began, his report must be weighed against the contemporaneous 
record and his previous statements.  The Veteran has not been 
a reliable historian as evidenced by his varying reports that 
the right knee injury occurred in 1992, 1993 or 1994; and his 
contradictory reports as to when the claimed back, neck and 
left leg symptoms began and whether it was the in-service 
right knee injury or the post-service on-the-job injury that 
precipitated those symptoms.

Given the contemporaneous record, and the Veteran's 
contradictory statements; his report that back, neck and left 
knee symptoms began proximate to the time of his right knee 
injury is not credible.  Buchanan.

In sum, the record is negative for contemporaneous evidence 
of the claimed disabilities prior to 2004, and the Veteran's 
own statements made for treatment purposes attribute his 
lumbar and cervical conditions to a work injury.  There is no 
competent medical evidence of a nexus between his claimed 
lumbar spine, cervical spine, or left knee disabilities and a 
disease or injury in service; nor is there evidence of such a 
link between the claimed disabilities and the service 
connected right knee disability.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims, and they are denied.






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied. 

Entitlement to service connection for a disc protrusion of 
the cervical spine arthritis is denied. 

Entitlement to service connection for left knee 
osteoarthritis is denied. 


REMAND

The Veteran's most recent VA examination of his right knee 
was conducted in February 2006.  

In a November 2006 rating decision, the Veteran was awarded a 
temporary total disability rating for surgery necessitating 
convalescence for the period between June 19 and August 1, 
2006.  The record contains no evidence addressing the 
severity of the Veteran's right knee condition for the period 
beginning August 1, 2006.  In fact, the most recent evidence 
of the severity of the Veteran's right knee condition is the 
June 2006 records of his knee arthroscopy.

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The June 2006 knee arthroscopy records suggest a 
worsening in the condition since the February 2006 last VA 
examination.  Therefore, a new examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right knee arthritis.  The claims folder 
should be made available to and reviewed 
by the examiner, and the examiner should 
note such review in the report.

a)  All indicated tests and studies 
should be performed, including range of 
motion studies in degrees.  

b)  The examiner should record the ranges 
of right knee flexion and extension in 
degrees.

c)  The examiner should determine whether 
the right knee disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, pain, 
flare-ups or incoordination.

c)  The examiner should provide an 
opinion concerning the degree of severity 
(whether mild, moderate, or severe) of 
any instability or subluxation of the 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  


2.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


